Citation Nr: 1231872	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-23 226	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to September 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder has previously been framed as entitlement to service connection for paranoid schizophrenia.  The United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's acquired psychiatric disorder began in or is otherwise related to his military service.  




CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has an acquired psychiatric disorder which began in or is otherwise related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitlement to service connection for an acquired psychiatric disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder in April 2008.  In a September 2008 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in May 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  

The relevant evidence of record includes service treatment records, VA treatment records and written statements from the Veteran and other individuals.  Service treatment records are negative for any diagnoses of or treatment for any type of psychiatric disorder.  Those records do show that the Veteran reported severe headaches on several occasions.  

Private treatment records from 1997 indicate that the Veteran had been becoming increasingly paranoid and that he was involved in an incident where he held a gun to his brothers' head and fled the state and his family's care.  These records indicate that the Veteran was eventually picked up by the police and found to be psychotic.  A history of alcohol abuse since 1992 was noted, as well as a history of other drug use.  VA treatment records from beginning in 2002 show treatment for hallucinations and a diagnosis of schizophrenia.  

The Veteran had active service from December 1990 to September 1994. 

In an April 2008 written statement the Veteran reported that his paranoia began during his third year in service, but that he did not seek help.  He stated that he self-medicated with alcohol and was eventually arrested and put in jail.  

In a May 2009 letter, the Veteran's VA psychiatrist indicated having treated the Veteran for paranoid schizophrenia.  He stated that the first symptoms of that condition were evidenced upon the Veteran's discharge from service.  He indicated that he was basing this determination on statements from the Veteran and on information provided from other individuals who knew the Veteran at that time.  He noted that these individuals reported that the Veteran was much moodier and withdrawn after being release from active service, stating that these were very common early symptoms of schizophrenia.  He also indicated that statements that the Veteran talked about people who were coming to get him were indicative of auditory hallucinations and delusions.  Similar, he noted that their reports of the Veteran neglecting himself, not shaving, growing his hair long and wearing soiled clothing were also indicative of schizophrenia.  He noted that withdrawal is typical of the prodromal symptoms of schizophrenia and that within a year after the Veteran's discharge he was showing signs of active psychotic symptoms and delusions of people trying to harm him.  

In a letter, one of the Veteran's neighbors, a former Vermont State Trooper, indicated that the Veteran showed him a large caliber handgun, indicating that he would defend himself from people coming to get him.  He also noted that the Veteran's appearance changed, and that he was unshaven and wore soiled clothing.  This individual stated that from his observations the Veteran appeared to be paranoid and suffering from a mental illness after leaving the military.  He indicated that this observation was based on his training and experience as a Vermont State Trooper and as an emergency medical technician.  

In November 2009, the Veteran submitted another letter from his VA providers.  Therein, it was noted that the Veteran's psychiatric condition is severe and that the Veteran has had overwhelming delusions and severe auditory hallucinations.  It was further noted that the Veteran's developed symptoms of this condition in his earlier 20s, but that he did not fully understanding that he was mentally ill and did not seek treatment.  The writers, the program coordinator and the clinical director, provided an opinion that the Veteran's condition began well before his was discharged from service and worsened dramatically immediately afterwards.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has an acquired psychiatric disorder than began in or is otherwise related to his period of active service.  In this regard, the Board notes that the opinions provided by VA physicians and the statements regarding the Veteran's symptomatology shortly after service are both competent and highly credible.  

For the Veteran to be successful in his service connection claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


